1

2

3                               UNITED STATES DISTRICT COURT

4                           EASTERN DISTRICT OF CALIFORNIA

5

6    UNITED STATES OF AMERICA,                   No. 2:14-cr-169-GEB
7                       Plaintiff,
8           v.                                   ORDER
9    HARJIT KAUR JOHAL,
10                      Defendant.
11

12                On August 22, 2019, the magistrate judge filed findings

13   and   recommendations        (“F&Rs”)     herein    which      were   served      on   all

14   parties     and    which    contain    notice    that    any    objections        to   the

15   findings and recommendations were to be filed within ten days.

16   Neither party has filed objections to the F&Rs.

17                The    F&Rs     concern     Defendant’s     “EMERGENCY         MOTION     FOR

18   TEMPORARY RESTRAINING ORDER [“TRO”]” in which Defendant seeks to

19   “restrain [] the United States Executive Office for Immigration

20   Review from issuing any order of deportation against Ms. Harjit

21   Johal based on a conviction in the above-entitled case until

22   further notice from this court.”                ECF 310-2.      Defendant’s motion

23   includes     the    following     argument:      “This    court       has   the    legal

24   authority to        issue     a   stay     of    Ms.     Johal’s ongoing removal

25   proceedings under The All Writs Act, 28 U.S.C. § 165 . . . ” Motion

26   at 4:7-8.

27                The    district      judge    withdraws     the     reference        to   the

28   magistrate judge of Defendant’s motion to vacate, set aside, or
                                                 1
1    correct her sentence under 28 U.S.C. § 2255, since Defendant seeks

2    an expedited decision on the motion.                 Specifically, Defendant

3    argues: “her constitutional right to due process of law” will be

4    violated if she is “ordered deported and physically removed from

5    the United States on the basis of [her] conviction obtained in

6    [this action in] violation of her Sixth Amendment right to counsel

7    without [her] being afforded a         chance   to    have   her   [ineffective

8    assistance of counsel claims (“IAC”)] adjudicated                  before      this

9    court.” Opposition to Gov’t’s Request for extension of time, at

10   2:17-21, ECF 308.

11                 The F&Rs concern Defendant’s emergency motion “for entry

12   of a temporary restraining order restraining Immigration Judge

13   Nelson and the United States Department of Justice, Executive

14   Office for Immigration Review from issuing an order of removal

15   against Ms. [Harjit]Johal based on her criminal conviction that is

16   the subject of the above-entitled habeas proceeding until this

17   court has had an opportunity to rule on her petition.” Motion at

18   1:19-23, ECF 310. Defendant also argues in the motion and avers

19   through her counsel under penalty of perjury: “This court has the

20   legal authority to issue a stay of Ms. Johal’s ongoing removal
21   proceedings under The All Writs Act, 28 U.S.C. § 1651 . . . ” Id.

22   at 4: 7-8, 6:18-19.

23                 The F&Rs make clear that “[t]he propriety of a request

24   for injunctive relief hinges on a significant threat of irreparable

25   injury that must be imminent in nature.”             F&Rs at 2:8-10. The F&Rs

26   also indicate that the injunctive relief defendant seeks is unclear
27   and   could    be   “considered   [a   TRO   request]    for   a   stay   of   the

28   proceedings in the immigration courts . . . ” F&Rs at2:11-12.
                                             2
1             The magistrate judge’s findings denying the TRO are

2    correct and are adopted.     Therefore, the motion is denied.

3             Further,     this   order   does   not   change   the   briefing

4    scheduled on the § 2255 motion.

5             Dated:     September 6, 2019

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          3
